ORDER
PER CURIAM.
Dennis Russell (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion without an eviden-tiary hearing. Movant contends the motion court clearly erred in denying his motion for post-conviction relief without an evidentiary hearing because he alleged facts claiming his guilty pleas were not voluntary, knowing, and intelligent which warranted relief and were not conclusively refuted by the record.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).